NOS. 12-02-00044-CR

          12-02-00045-CR

          12-02-00046-CR

          12-02-00047-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ANTHONY WAYNE TYSON,§
		APPEAL FROM THE FOURTH
APPELLANT

V.§
		CRIMINAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		DALLAS COUNTY, TEXAS
 
PER CURIAM

	Anthony Wayne Tyson ("Appellant") appeals his convictions on four separate offenses of
aggravated robbery.  Appellant was sentenced to imprisonment for thirty years in each cause. 
Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738 (1967) and
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm. 

Background
	Appellant was charged by indictment in four separate causes with aggravated robbery. (1) 
Appellant waived his right to a jury and pleaded guilty in all four cases.  The trial court sentenced
Appellant to imprisonment for thirty years in each cause.  The judgments were entered on November
8, 2001, and Appellant timely filed this appeal.
Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and that
there is no error upon which an appeal can be predicated.  He further relates that he is well
acquainted with the facts in this case.  In compliance with Anders, Gainous, and High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a chronological summation of the
procedural history of the case, and further states that Appellant's counsel is unable to raise any
arguable issues for appeal. (2)  We have likewise reviewed the record for reversible error and have
found none.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgments are affirmed.



Opinion delivered December 12, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.











(DO NOT PUBLISH)
1.  See Tex. Pen. Code Ann. § 29.03(a)(2) (Vernon 1994).
2.  Counsel for Appellant certified that he provided Appellant with a copy of this brief and that Appellant was
given time to file his own brief in this cause.  The time for filing such a brief has expired and we have received no
pro se brief.